DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited essence claim subject matter regarding, “a first mechanical coupling element”, “a second mechanical coupling element”, “elements comprise matched emitters and sensors”, “a localization signal”, “a transient mechanical connection”, “a shaft”, “male securing element”, “female securing element”, “guiding sub-assembly”, “an opening”, “a light source”, “a radio wave antenna”, “acoustic wave generator”, “a signal pattern”, “an elongated element”, “a pluarlity of bends”, “a funnel”, “a computed location”, “a unique identifier”, “a transport request”, “a route of the transport robot”, “power status”, “remaining time”   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3 – 5, 7, 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted dependent claims based upon the rejected claims are also rejected based upon dependency.  

Regarding claim 1,  applicant recited claim limitation regarding, “a first mechanical coupling element…a second mechanical coupling element…said mechanical coupling elements comprises matched emitters and sensors” does not distinctly set forth how securely the element is coupled with as whether first elements comprises emitter or second elements comprises emitter and sensors but without emitter or first elements comprises sensor as indefinite for which comprises which. Skill in the art also could not further locate further metes and bounds regards applicant invention ascertain applicant’s claim limitation within applicant’s written description.  Appropriate further clarification is required.  

Regarding claims 3 and 4,  applicant recited claim limitation regarding, “element is coupled securely within the female securing element” does not distinctly set forth how securely the element is coupled set forth the secure degree where the securely is also deemed to be subjective terms without providing the basis for the security terms of degree to ascertain the metes and bound regard applicant’s claim limitation terms. 
Please also see MPEP. 2173.05(b) I. Terms of Degree, If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended; 
MPEP. 2173.05(b) IV. Subjective Terms. Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary").  
   
Regarding claim 5, applicant recited claim limitation regarding, “a transport robot…service robot…emitter…sensor…signal which allow the relative positioning between…service robot…transport robot” does not distinctly set forth what exactly the which is referring to as whether directs to transport robot, service robot, emitter, sensor or signal for what exactly allows the positioning that ought to be set forth distinctly.  

Regarding claim 7, applicant recited claim limitation regarding, “a transport robot…a service robot…an individual robot” does not distinctly set forth what exactly or which, “an individual robot” that applicant is referring to as whether directs to “a transport robot” or “a service robot” for “an individual robot” that ought to be set forth regards applicant’s invention.  
In this instant case, applicant recited written description, Para 0048 provides “an individual service robot” and Para 0086 provides “an individual transport robot” as the mere written description in relation to “an individual robot” that does not distinctly set forth what or which robot as the “an individual robot” referring to in precedent antecedent.
Please also see, MPEP 2173.05 (b) if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made.

Regarding claim 11, applicant recited claim limitation regarding, “receiving a transport request…a transport robot, which automatically computes a location” does not distinctly set forth what or which automatically computes location, as whether the transport request provides automatically computes a location or the robot provides automatically computes a location.  Appropriate further clarification is required. 

Regarding claim 13, applicant recited claim limitation regarding, “transport request…robot to be picked up…moving the transport robot is done” does not distinctly set forth regarding what exactly is done as whether the transport request, robot to be picked up or moving the transport robot is done.  Further, skilled in the art could not locate the claim limitation term regarding, “moving the transport robot is done” within applicant’s written description as to ascertain the metes and bounds regarding what or which exactly is done.  Appropriate further clarification is required.

Regarding claim 14, applicant recited claim limitation regarding, “a unique identifier…robot which is to respond…a unique identifier…robot which is to respond” does not provide sufficient antecedent basis for the second “a unique identifier”.  Please see MPEP 2173.05(e) for lack of antecedent basis.  
Further, applicant recited claim limitation regarding, “identifier…robot which is to respond” does not distinctly set forth regards applicant’s invention for what or which is to response as whether directs to “identifier” or “robot” nor has skilled in the art locate the claim limitation within applicant’s written description to ascertain the metes and bounds regards applicant’s invention.  Appropriate further clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johansen (EP 2599956) in view of Cantor et al (US Pat Pub No.2013/0338825).

Regarding claim 1, Johansen shows a system for coupling between a transport robot and a service robot (See at least figure 1 for service robot and transport robot), the system comprising: a processor (See at least Para 0048 for computer); processor is configured to: compute a location of the service robot (See at least Para 0048 for GPS navigation system); move the transport robot to the computed location (See at least Para 0048 and 0049 for the transport robot to be controlled); match elements comprise emitter (See at least Para 0022 for reception sensor)
Cantor further shows a first mechanical coupling element attached to a service robot (See at least figure 4 and Para 0035 for locking mechanism);
 a second mechanical coupling element attached to a transport robot (See at least Para 0035 for locking receive mechanism), mechanical coupling elements comprise matched sensors that exchange a localization signal (See at least Para 0039 for sensor location signal),
couple between first mechanical coupling element and second mechanical coupling element according to the localization signal (See at least Para 0038 for 2 way communication instruction signal as the localization signal instructing coupling as also on Para 0039 for robot location/state).
It would have been obvious for one of ordinary skill in the art to provide the signal transmitting mechanism of Cantor, for the receiving device of Johansen at the time of filing, even though Johansen does not further specify signal transmitting device of Cantor; however, providing the signal transmitting device of Cantor require signal s receiver to be further received and utilized the localization signal, as both desired by Cantor and Johansen for positional locking match as also stated by Johansen on Para 0047 for optical communication with sensor control device and navigation system. 

Regarding claim 12, Johansen shows a method of coupling between a transport robot and a service robot computing by the transport robot (See at least Para 0047 for onboard computer), an approximate location of the service robot (See at least Para 0046 for GPS);
 moving the transport robot or the service robot to the computed location (See at least Para 0046 for moving the transferring robot to the next location; see also at least Para 0033 and 0034); transmitting a localization signal by service robot or  transport robot (See at least Para 0046 for moving the transferring robot to the next location; see also at least Para 0033 and 0034);
identify a relative location between the service robot and the transport robot using a sensor (See at least Para 0048 for detect parked transferred device for service robot using sensor in certain distance); 
moving the transport robot to compensate for remaining gap in positioning according to the relative location (See at least Para 0033 and 0034 for transport robot moved to perform carry procedure after service robot done);
Cantor further shows coupling between a first mechanical coupling element attached to the transport robot (See at least figure 4 and Para 0035 for locking mechanism) and second mechanical element on the service robot (See at least Para 0035 for locking receive mechanism).
It would have been obvious for one of ordinary skill in the art to provide the signal transmitting mechanism of Cantor, for the receiving device of Johansen at the time of filing, even though Johansen does not further specify signal transmitting device of Cantor; however, providing the signal transmitting device of Cantor require signal s receiver to be further received and utilized the localization signal, as both desired by Cantor and Johansen for positional locking match as also stated by Johansen on Para 0047 for optical communication with sensor control device and navigation system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664